DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 1, 2021 has been entered. Claims 2-4, 6-8, 10-24, 26 and 29-30 are cancelled. Claims 1, 5, 9, 25 and 27-28 are pending. Claims 1, 5, 9, 25 and 27-28 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22, in the reply filed on February 5, 2018 is acknowledged.  The traversal is on the ground(s) that the claimed method and creating a transgenic animal use the same CRISPR mechanism and that there would not be serious burden in examining all the groups.  This is not found persuasive because as Applicant points out, the claimed product can be used in two materially different process of using the product. Additionally, there would be serious burden because as indicated previously, the inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
The incorporation by reference paragraph must recite the size of the ASCII text file in bytes. Applicant has provided the size of the ASCII text file in kilobytes.

Claim Objections - withdrawn
Objection to claim 1 is withdrawn in view of Applicant’s amendment to recite, “method of ablating production of mutated rhodopsin protein”. 

Claim Rejections - 35 USC § 102 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Le Cong et al. (US 2016/0340661 A1, published November 24, 2016, earliest effective filing date December 12, 2013). This rejection is maintained but has been modified by Applicant’s amendments to claim 1.
Le Cong et al. describe a method of ablating production of mutated rhodopsin protein from a mutated copy RHO to treat a mammal afflicted with autosomal dominant in vivo therapeutic genome engineering for retinitis pigmentosa; paragraph [0521]) comprising: administering, via subretinal injection (subretinal injection is used as the delivery route; paragraph [0694]), one or more therapeutic vectors to a mammal afflicted with autosomal dominant retinitis pigmentosa (RP) associated with a mutation in RHO, wherein the one or more therapeutic vectors include (2) a therapeutic vector encoding both the at least one CRISPR associated protein and the one or more gRNAs (a single Adeno-associated virus (AAV) vector to express both the Cas9 protein and its corresponding sgRNA(s); paragraph [0008]) comprising at least one base mismatch compared to wild-type RHO (designed three targets, P23H mutation site labeled in orange with the single nucleotide mutation C-A labeled in red; paragraph [0691] and figure 18A), wherein the one or more gRNAs hybridize to a cognate sequence on a target polynucleotide sequence, and target polynucleotide sequence is a mutant strand causing RP, and the target polynucleotide sequence comprises a protospacer adjacent motif (“PAM”) that is absent on the wild-type strand (see target 2 in figure 18A showing the gRNA targeted to the mutation loci for P23H), and wherein in vivo expression of the one or more therapeutic vector deletes the mutation in the mutated RHO to disrupt transcription of the mutated RHO which disrupts production of mutant rhodopsin protein and is thereby capable of treating the mammal for the adRP (correction of the genetic mutation in this mouse model can rescue the disease-associated phenotypes; paragraph [0691]; once the DSB has been made, the lesion may be repaired by either NHEJ or HDR depending on the cell state and the presence of a repair template. NHEJ may repair the lesion by directly claim 1); wherein the PAM comprises the sequence NNGRRT (a suitable PAM is 5’-NNGRR for SaCas9; paragraph [0010]) (claim 5); wherein the mammal is a human (modifying an organism, e.g., mammal including human; paragraph [0024]) (claim 9).
Accordingly, Le Cong et al. anticipate claims 1, 5 and 9.

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Le Cong et al. does not teach all elements of the claimed invention arranged as they are in the claim. Le Cong et al. does not teach deleting the mutation in mutated RHO resulting in nonsense of the mutant disease-causing protein. Le Cong et al. relates to correcting retinitis pigmentosa mutations via HDR. The instant application instead ablates production of the mutated protein by deletion or mutation of the mutated RHO copy, eliminating its expression. Characterizing the genetic correction of Le Cong et al. by NHEJ is not valid, as it has to be by HDR.
However, Le Cong et al. envisions using NHEJ to correct mutations or produce nonsense decay of the targeted gene. correcting the RHO mutation deletes the mutation in the mutated RHO or causes a mutation in the mutated RHO to disrupt transcription of the mutated RHO, which disrupts production of mutant rhodopsin 
Accordingly, the rejection is still deemed appropriate and is therefore maintained. 

Claim Rejections - 35 USC § 103 – maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 9, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Cong et al. as applied to claims 1, 5 and 9 above, and further in view of Rakoczy et al. (Analysis of Disease-Linked Rhodopsin Mutations Based on Structure, Function, and Protein Stability Calculations; Journal of Molecular Biology; Vol. 405, No. 2, pp. 584-606, published January 14, 2011). This rejection is maintained but has been modified by Applicant’s amendments to claim 1.
Le Cong et al. is directed to treatment of retinitis pigmentosa and anticipates claims 1, 5 and 9 as described above. Le Cong et al. describe that P23H mutation is one of the most causes of autosomal dominant retinitis pigmentosa (paragraph [0524]). A person of ordinary skill in the art at the time of filing, upon reading Le Cong et al., would also have recognized the desirability of editing other mutations in RHO in order to treat retinitis pigmentosa. Rakoczy et al. teaches that there are 103 mutations in rhodopsin linked to retinitis pigmentosa to date (abstract), and teaches that some of those mutations include, in addition to P23H, P347R, M207R, M216R, D190G, S186W, C167W, T58R and L46R (table 3, pages 599-600) (claims 25 and 27-28). Thus, it would have been obvious to a person of ordinary skill in the art at the time of filing to target the mutations described by Rakoczy et al. in the method described by Le Cong et al. to treat different mutations that cause retinitis pigmentosa, as a person with ordinary skill has good reason to pursue the known options with his or her technical grasp. In turn, because targeting the different mutations would result in treatment of retinitis pigmentosa, it would have been obvious to target the recited mutations. Given the 
Accordingly, Le Cong et al. in view of Rakoczy et al. render obvious claims 1, 5, 9, 25 and 27-28.

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious for the reasons set forth above regarding Le Cong et al. Rakoczy et al. does not cure the deficiencies of Le Cong et al.
Applicant has already addressed Applicant’s arguments regarding Le Cong et al. Accordingly, the rejection is still deemed proper and is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636